Exhibit.10.1

 

THIRD AMENDMENT TO AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT

This Third Amendment to Amended and Restated Business Financing Agreement (this
“Amendment”) is entered into as of September 29, 2020, by and between WESTERN
ALLIANCE BANK, an Arizona corporation (“Bank”) and VAPOTHERM, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Amended and Restated Business
Financing Agreement dated as of April 6, 2018 (as amended from time to time,
including by that certain First Amendment to Amended and Restated Business
Financing Agreement dated as of March 22, 2019 and that certain Second Amendment
to Amended and Restated Business Financing Agreement dated as of July 7, 2020,
collectively, the “Agreement”).  The parties desire to amend the Agreement in
accordance with the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1.The following defined terms in Section 17.1 of the Agreement hereby are added,
amended or restated as follows:

"Finance Charge Percentage" means a rate per annum equal to the Prime Rate plus
0 percentage points plus an additional 5.00 percentage points on all
then-outstanding Obligations during any period that an Event of Default has
occurred and is continuing.

"Foreign Exchange Sublimit" means Two Hundred Fifty Thousand Dollars
($250,000.00).

"Letter of Credit Sublimit" means Two Hundred Thousand Dollars ($200,000.00).

“Maturity Date” means February 28, 2023 or such earlier date as Lender shall
have declared the Obligations immediately due and payable pursuant to Section
8.2.

“Overadvance” means, as of any date of determination, an amount equal to the
greater of (a) the amounts (if any) by which the total amount of the outstanding
Advances (including deemed Advances with respect to the Letter of Credit
Sublimit and Foreign Exchange Sublimit) exceeds the lesser of the Credit Limit
or the Borrowing Base or (b) the amounts (if any) by which the total amount of
the outstanding deemed Advances with respect to the Letter of Credit Sublimit or
Foreign Exchange Sublimit exceed the Letter of Credit Sublimit or Foreign
Exchange Sublimit , as applicable.

“Prime Rate” means the greater of 3.25% per year or the Prime Rate published in
the Money Rates section of the Western Edition of The Wall Street Journal, or
such other rate of interest publicly announced by Lender as its Prime
Rate.  Lender may price loans to its customers at, above, or below the Prime
Rate. Any change in the Prime Rate shall take effect at the opening of business
on the day specified in the public announcement of a change in Lender’s Prime
Rate.

“Third Amendment Effective Date” means September 29, 2020.

 

2.The following defined terms in Section 17.1 of the Agreement hereby are
deleted as follows:

“Cash Management Sublimit”, “International Sublimit”

3.Section 1.8 of the Agreement is hereby amended and restated as follows:

“1.8Sublimits.

a)Letter of Credit.  Subject to the terms and conditions of this Agreement,
Lender hereby agrees to issue or cause an Affiliate to issue letters of credit
for the

-1-

 

--------------------------------------------------------------------------------

account of Borrower (each, a "Letter of Credit" and collectively, "Letters of
Credit") from time to time; provided that (a) the Letter of Credit Obligations
shall not at any time exceed the Letter of Credit Sublimit and (b) the Letter of
Credit Obligations will be treated as Advances for purposes of determining
availability under the Credit Limit and shall decrease, on a dollar-for-dollar
basis, the amount available for other Advances.  The form and substance of each
Letter of Credit shall be subject to approval by Lender, in its sole
discretion.    Each Letter of Credit shall be subject to the additional terms of
the Letter of Credit agreements, applications and any related documents required
by Lender in connection with the issuance thereof (each, a "Letter of Credit
Agreement").  Each draft paid under any Letter of Credit shall be repaid by
Borrower in accordance with the provisions of the applicable Letter of Credit
Agreement.  No Letter of Credit shall be issued that results in an Overadvance
or while any Overadvance is outstanding.  Upon the Maturity Date, the amount of
Letters of Credit Obligations shall be secured by unencumbered cash on terms
acceptable to Lender if the term of this Agreement is not extended by Lender.

b)Foreign Exchange.  Subject to the terms and conditions of this Agreement and
any other agreement that Borrower may enter into with Lender in connection with
foreign exchange transactions (“FX Contracts”), Borrower may request Lender to
enter into FX Contracts with Borrower due not later than the Maturity
Date.  Borrower shall pay any standard issuance and other fees that Lender
notifies Borrower will be charged for issuing and processing FX Contracts for
Borrower.  The FX Amount shall at all times be equal to or less than the Foreign
Exchange Sublimit.  The “FX Amount” shall equal the amount determined by
multiplying (A) the aggregate amount, in United States Dollars, of FX Contracts
between Borrower and Lender remaining outstanding as of any date of
determination by (B) the applicable Foreign Exchange Reserve Percentage as of
such date.  The “Foreign Exchange Reserve Percentage” shall be a percentage as
determined by Lender, in its sole discretion from time to time.  The initial
Foreign Exchange Reserve Percentage shall be 10%.

If at any time a Lender’s obligation to extend credit pursuant to the terms of
this Agreement is terminated or otherwise ceases to exist, Borrower shall
promptly secure in cash or provide on other terms reasonably acceptable to
Lender all obligations under the Letter of Credit Sublimit or Foreign Exchange
Sublimit.”

4.Section 1.9 of the Agreement is hereby amended and restated as follows:

“1.9Intentionally Omitted.”

5.Section 2.1 of the Agreement is hereby amended and restated as follows:

“2.1Finance Charges.  Lender may, but is not required to, deduct the amount of
accrued Finance Charge from Collections received by Lender.  The accrued and
unpaid Finance Charge shall be due and payable within ten (10) calendar days
after each  Month End during the term hereof.  Borrower hereby authorizes Bank
to automatically deduct the amount of any loan payments that are due and payable
hereunder from any deposit account(s) of Borrower held with Bank, including
without limitation that certain deposit account identified in writing (including
by e-mail) by the Lender to the Borrower on or about the Third Amendment
Effective Date. If the funds in the account(s) are insufficient to cover any
payment, Bank shall not be obligated to advance funds to cover the payment and
Borrower agrees to pay any applicable fees for this service disclosed in the
Schedule of Fees and Charges applicable to Borrower’s account(s).  Subject to
any terms and conditions in the Loan Documents, Borrower or Bank may voluntarily
terminate automatic payments at any time for any reason.”

6.Section 2.2(f) of the Agreement is hereby amended and restated as follows:

“(f)FX Forward Contract Fees.  Borrower shall pay to Lender fees in connection
with the FX Forward Contracts as determined in accordance with Lender’s standard
fees and charges then in effect for such activity.”

- 2 -

 

--------------------------------------------------------------------------------

7.Section 2.2(e) of the Agreement is hereby amended and restated as follows:

“(e)Annual Management Fee.  Borrower shall pay to Lender a non-refundable annual
management fee for the account of the Lender, in an amount equal to Fifteen
Thousand Dollars ($15,000.00) per year, which fee shall be fully earned, and due
and payable in advance, on the Effective Date and each annual anniversary
thereafter until the Termination Date; provided, that such amount is to be
prorated if this Agreement is terminated prior to such anniversary.”

8.New subsection (h) is hereby added to Section 2.2 of the Agreement as follows:

“(h)Facility Fee.  Borrower shall pay to Lender a non-refundable facility fee in
an amount equal to Seven Thousand Five Hundred Dollars ($7,500.00) promptly on
the Third Amendment Effective Date and upon each annual anniversary of the Third
Amendment Effective Date until the Termination Date.”

9.Section 6.2(a)(Q) of the Agreement is hereby amended and restated as follows:

“Q.a borrowing base certificate, in form and substance satisfactory to Lender,
setting forth Eligible Receivables and Receivable Amounts thereof as of the last
day of the preceding calendar month (i) if RML is equal to or greater than five
(5), no later than thirty (30) days after the last day of each month, (ii) if
RML is less than five (5) but equal to or greater than three (3), no later than
fifteen (15) and thirty (30) days after the last day of each month and within
five (5) Business Days of each advance request, and (iii) if RML is less than
three (3), no later than fifteen (15) and thirty (30) days after the last day of
each month and within three (3) Business Days of each advance request;”

10.New Section 6.14 is hereby added to the Agreement as follows:

“6.14Third Amendment Post-Closing Obligations.  Notwithstanding any provision
herein or in any other Loan Document to the contrary, Borrower shall no later
than thirty (30) days after the Third Amendment Effective Date (or such later
date agreed to by Lender), in form and substance reasonably satisfactory to
Lender, deliver an Affirmation of Intercreditor Agreement, duly executed by
Perceptive.”

11.Section 7.13(b) of the Agreement is hereby amended and restated as follows:

“(b)Minimum Revenue.   On each calculation date set forth below in the column
entitled “Calculation Date” (each, a “Calculation Date”), Revenue for the four
consecutive fiscal quarter period ended on such Calculation Date shall not be
less than the amount set forth in the column entitled “Revenue”:

Calculation Date

Revenue

September 30, 2020

$49,376,000

December 31, 2020

$50,725,000

March 31, 2021

$51,966,000

June 30, 2021

$53,153,000

September 30, 2021

$54,314,000

December 31, 2021

$55,797,000

March 31, 2022

$57,163,000

June 30, 2022

$58,468,000

September 30, 2022

$59,746,000

December 31, 2022

$61,377,000

March 31, 2023

$62,879,000

 

- 3 -

 

--------------------------------------------------------------------------------

As used herein, “Revenue” means, as of any date of determination, the net
revenues of the Borrower and its Subsidiaries generated in the ordinary course
of business, determined on a consolidated basis in accordance with GAAP,
excluding any non-recurring or non-ordinary course payments not related to the
sale of goods and services by the Borrower and its Subsidiaries in the ordinary
course.”

 

12.The Compliance Certificate is hereby replaced in its entirety by the
Compliance Certificate attached hereto.

13.No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right.  Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance.  Any suspension or
waiver of a right must be in writing signed by an officer of Bank.

14.Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement.  The Agreement, as amended hereby, shall
be and remain in full force and effect in accordance with its respective terms
and hereby is ratified and confirmed in all respects.  Except as expressly set
forth herein, the execution, delivery, and performance of this Amendment shall
not operate as a waiver of, or as an amendment of, any right, power, or remedy
of Bank under the Agreement, as in effect prior to the date hereof.

15.Borrower represents and warrants that (a) the representations and warranties
set forth in each Loan Document (as defined in the Agreement) shall, in each
case, be true and correct in all material respects with the same effect as if
then made (or in the case of any representation and warranty subject to a
materiality qualifier, true and correct in all respects), unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date; provided that with respect to the representations and warranties set forth
in Section 5.1 of the Agreement, the Perfection Certificate is accurate and
complete as of the date the financial statements required under Section
6.2(a)(A) of the Credit Agreement for June 2020 were delivered , and that (b) no
Event of Default has occurred and is continuing.  

16.As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a)this Amendment, duly executed by Borrower;

(b)an E-Sign Disclosure, duly executed by Borrower;

(c)all reasonable and documented Lender Expenses incurred through the date of
this Amendment, which may be debited from any of Borrower's accounts; and

(d)such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

17.This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

[Balance of Page Intentionally Left Blank]

 

 

- 4 -

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

VAPOTHERM, INC.

 

 

 

 

 

By: /s/ John Landry

 

 

 

Name: John Landry

 

 

Title: Sr. VP & CFO

 

 

 

 

WESTERN ALLIANCE BANK, an Arizona corporation

 

 

 

 

 

By: /s/ Darren Gastrock

 

 

 

Name: Darren Gastrock

 

 

 

Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Third Amendment to Amended and Restated Business Financing
Agreement]

- 5 -

 